Exhibit 10.1

AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Amendment to Purchase and Sale Agreement (this “Amendment”) is entered into
to be effective as of December 22, 2017 by and between Mid-Con Energy
Properties, LLC, a Delaware limited liability company (“Seller”), and Exponent
Energy III LLC, a Delaware limited liability company (“Buyer”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Agreement.

RECITALS

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement,
dated November 8, 2017 (the “Agreement”); and

WHEREAS, the Seller and Buyer desire to amend the terms of the Agreement as set
forth herein.

NOW THEREFORE, in consideration of the mutual premises set forth below and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.Section 1.The term “Effective Time” as defined in Section 1 is hereby amended
and restated in its entirety as follows:

“‘Effective Time’ means the Closing Date.”

2.Section 2.3.  Section 2.3 of the Agreement is hereby amended and restated in
its entirety as follows

 

“Equipment. – All personal property, fixtures and improvements and facilities,
spare parts and inventory (including those items identified on Schedule 2.3)
(insofar as the same are located on the Interests or to the extent the same are
primarily used or held for use in connection with the operations of the Assets
or the production of Hydrocarbons therefrom), equipment, pipelines, pipeline
laterals, well pads, tank batteries, well heads, treating equipment,
compressors, power lines, casing, tubing, pumps, motors, gauges, meters, valves,
heaters, treaters, and separators appurtenant to the Interests, Wells or used in
connection with the ownership or operation of the Interests, Wells or the
production, gathering, transportation, storage, treatment, sale or disposal of
Hydrocarbons, including, but not limited to, facilities, plants, treating and
processing systems, casing, pipelines and flow lines owned by Seller or any
affiliate, situated on or used by any of the Leases or Wells as of October 1,
2017 (collectively, the “Equipment”).”

 

3.Section 3.1.Section 3.1 of the Agreement is hereby amended and restated in its
entirety as follows:

“Buyer agrees to pay Seller for the Assets the total sum of Twenty-Two Million
Twelve Thousand One Hundred Ninety-Six and No/100 Dollars ($22,012,196.00)
(“Base Purchase Price”) to be paid by direct bank deposit or wire transfer in
same day funds at Closing, subject only to the price adjustments set forth in
this Agreement and shown on the Closing Settlement Statement.”

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.Section 3.2.Section 3.2 of the Agreement is hereby amended and restated in its
entirety as follows:

“Buyer has deposited with SunTrust Bank a deposit in the amount of $1,250,000.00
(the “Deposit”), which Deposit is part of the Base Purchase Price. At Closing,
Seller and Buyer shall jointly instruct the Escrow Agent to wire the Deposit to
Seller.”

5.Exhibit “C”.The Allocated Values reflected on Exhibit “C” of the Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A attached
hereto.

6.Closing Settlement Statement. Pursuant to Section 10.3 of the Agreement,
Seller and Buyer agree that the settlement statement set forth on Exhibit B
attached hereto shall constitute the Closing Settlement Statement.

7.Closing. Seller and Buyer agree that the Closing shall occur on December 22,
2017 at the offices of McAfee & Taft A Professional Corporation, Two W. Second
Street, Suite 1100, Tulsa, Oklahoma 74103.

8.Section 13.2.  Section 13.2 of the Agreement is hereby amended and restated in
its entirety as follows:

“Proration of Income and Expenses

- Except as otherwise provided in this Agreement, all proceeds (including
proceeds held in suspense or escrow), receipts, credits, and income attributable
to the Assets for all periods of time prior to the Effective Time shall belong
to Seller, and all proceeds, receipts, credits, and income attributable to the
Assets for all periods of time from and after the Effective Time shall belong to
Buyer.  Except as otherwise provided in this Agreement, all costs, expenses,
disbursements, and obligations attributable to the Assets for periods of time
prior to the Effective Time shall be the obligation of Seller, and Seller shall
promptly pay, or if paid by Buyer, promptly reimburse Buyer for and hold Buyer
harmless from and against same.  Notwithstanding anything else to the contrary
contained herein, all income and expenses attributable to the Nipp Multi-Unit
Spacing/Pooling (Cause 201409158 and 201603858) and the drilling of the well
located in Sections 14 and 11-6S-2W, Love County, Oklahoma shall belong to
Buyer, whether such income or expense arose prior to or after the Effective
Date.  Except as otherwise provided in this Agreement, all costs, expenses,
disbursements and obligations attributable to the Assets for periods of time
from and after the Effective Time shall be the obligation of Buyer, and Buyer
shall promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same.”

 

9.Section 16.4.  Section 16.4(vii) of the Agreement is hereby amended and
restated in its entirety as follows:

“(a) claims related to an environmental matter arising prior to the Effective
Time not known by Buyer prior to Closing and (b) claims related to an
environmental matter arising

 

--------------------------------------------------------------------------------

Exhibit 10.1

prior to the Effective Time and asserted by Buyer through an Environmental
Notice delivered prior to Closing.”  

10.Section 16.5.  Section 16.5 of the Agreement is hereby amended and restated
in its entirety as follows:

“Limitation on Indemnification – Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to indemnify Buyer unless, and
then only to the extent that, (i) any individual claim exceeds Thirty Thousand
and No/100 U.S. Dollars ($30,000.00) per item and (ii) the aggregate Losses to
which Buyer would be entitled to indemnification (but for the provision of this
Section 16.5) exceed a deductible (and not a threshold) equal to one percent
(1%) of the Base Purchase Price, except that claims related to an environmental
matter arising prior to the Effective Time and asserted by Buyer through an
Environmental Notice delivered prior to Closing shall not be subject to such
individual Thirty Thousand and No/100 U.S. Dollars ($30,000.00) threshold, nor
be subject to the one percent (1%) of the Base Purchase Price deductible.
Notwithstanding anything to the contrary contained herein, Seller’s aggregate
liability for indemnification under Section 16.4(i) through (vii) above shall
not exceed fifty percent (50%) of the Base Purchase Price.

11.Reviver, No Other Amendments.  The Parties hereby revive the Agreement and
except as amended and modified herein, the Agreement continues in full force and
effect.

12.Purchase Price Adjustment.  The Parties acknowledge and agree that the
reduction in the Base Purchase Price set forth in Paragraph 3 above is not an
Environmental Adjustment pursuant to Section 8.2(a) of the Agreement.

13.Execution.  This Amendment may be executed in identical original counterparts
or by facsimile signatures and such counterpart or facsimile signatures shall
have the same force and effect as though originally executed in a single
document.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first mentioned above.

SELLER:

MID-CON ENERGY PROPERTIES, LLC

 

By: Mid-Con Energy Partners, LP,

Its Sole Member

 

By: Mid-Con Energy GP, LLC,

Its General Partner

 

By: /s/Charles L. McLawhorn, III

Name: Charles L. McLawhorn, III

Title: Vice President & General Counsel

 

BUYER:

EXPONENT ENERGY III, LLC

 

 

By: /s/Christopher Bird

Name: Christopher Bird

Title: Managing Member

 

 

 

 

Signature Page to Amendment to Purchase and Sale Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

Allocated Values

Unit

$

Van Buskirk

$205,000

Peyrot

$1,477,000

Highlands Unit

$10,096,000

SE Hewitt Unit

$2,173,000

Pinkerton #1 & #3

$77,000

Cowan

$0

Eastman Hills Unit

$89,000

Banks

$18,000

Davis

$0

Battle Springs Unit

$5,706,000

Ardmore West Deese Sand Unit

$112,000

Twin Forks Unit

$2,058,196

Jewell

$0

Total

$22,012,196

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B

 

Seller:

Effective Date:

12/22/2017

Mid-Con Energy Partners, LP

Closing Date:

12/22/2017

 

 

 

 

 

 

Buyer:

 

 

Exponent Energy III LLC

 

 

 

 

 

 

 

 

Purchase Price

Art 3.1

         22,012,196

 

 

 

Increases to purchase price:

 

 

AR per Schedule 11.5

Art 11.5

               67,129

Total increases

 

               67,129

 

 

 

Decreases to purchase price:

 

 

Revenue in suspense per Schedule 11.5

Art 3.3 (b) (ix) & 11.5

               79,325

Total decreases

 

               79,325

 

 

 

Adjusted purchase price - Amount due sellers

 

         22,000,000

Less earnest money in escrow

Art 3.2

                      -  

Amount due sellers at closing 12/22/2017

 

       22,000,000

 

 

 

 

 

 